Citation Nr: 1031049	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from August 1968 to 
December 1969.  He also had a verified period of active duty for 
training (ADT) from August 1964 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The matter on appeal in this case includes 
consideration of service connection for PTSD, and for psychiatric 
disorders other than PTSD, including depression.  Accordingly, 
the Board characterized the claim more broadly as reflected on 
the cover page.

The file contains translations from Spanish to English of 
documents and evidence pertinent to the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends the service connection is warranted for a 
psychiatric disorder, to include PTSD and depression.  This 
matter requires additional development prior to adjudication.  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the 
evidentiary standard for establishing the required in-service 
stressor under certain circumstances.  First, the veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, and the veteran's response to the event or 
circumstance must have involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the veteran's service.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

VA psychiatric records include an entry dated in August 2008 
reflecting that both PTSD and depression with psychotic features 
have been diagnosed.  

The Veteran provided stressor information in 2008, indicating 
that he served in the United States Army with the 37th Cavalry 
Unit patrolling the border between Germany and Czechoslovakia in 
1968 and 1969.  The Veteran reported that during that time, he 
experienced the following stressors: (1) a civilian stepped on a 
mine and lost his extremities (it is not clear if the veteran 
experienced this as a witness or otherwise); (2) always being in 
danger due to mines exploding and a report of soldiers trying to 
cross the camp being killed due to mines exploding; and (3) a 
battery exploded leaving acid on the Veteran's face and causing 
injuries which required hospitalization in Germany and resulted 
in 2 to 3 weeks of blindness and subsequent reported vision 
problems.  

At this point, it has not been established that the Veteran 
engaged in combat with the enemy and his reported in-service 
stressors have not been corroborated.  In fact, an October 2008 a 
memo was added to the file constituting a formal finding of lack 
of information required to corroborate the Veteran's reported 
stressors.  However, in light of the amendment to VA regulations 
discussed above, the Board finds that a remand is necessary to 
afford the Veteran a VA examination with a VA psychiatrist or 
psychologist or a psychiatrist or psychologist with whom VA has 
contracted.  Given the clinical psychiatric diagnoses of record 
that include PTSD, an examination is required in order for a VA 
psychiatrist or psychologist to provide an opinion addressing 
whether a claimed stressor is adequate to support a diagnosis of 
PTSD, and whether the Veteran's symptoms are related to the 
claimed stressor.  

With respect to the service connection claim for a psychiatric 
disorder other than PTSD, clarification is required to ascertain 
whether the Veteran currently has a diagnosed psychiatric 
disorder other than PTSD which is etiologically related to 
service.  A summary of the evidence on file reflects that post-
service diagnoses of both depression and schizophrenia have been 
made.  The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in- service 
injuries for purposes of a VA examination).  

In this case, a VA psychiatric examination has not been conducted 
in conjunction with the claim on appeal in order to address the 
critical matters in this case including the nature, severity, 
onset and etiology of any currently manifested psychiatric 
disorder, other than PTSD.  Accordingly, the AMC/RO should 
arrange for the Veteran to undergo such an examination.  In 
addition, the Veteran will be given an opportunity to provide any 
additional information or evidence relating this claim on Remand.

The Board also observes that the record contains a January 1972 
medical certification from J.A.M., MD, reflecting that the 
Veteran received psychiatric treatment at the Hospital de 
Psiquiatria in Rio Piedras, Puerto Rico, from May to August 1970.  
However, those records are not on file and it does not appear 
that they have ever been requested.  Accordingly, a request for 
those records will be made on Remand.  The Veteran also reported 
receiving treatment from the Hartford Hospital in Hartford, CT in 
October 2001.  A request for those records was made by VA in May 
2008.  However, in a response received from Hartford Hospital in 
June 2008, it was explained that the requested records could not 
be released because the authorization form provided did not meet 
HIPAA requirements.  Accordingly, another request for those 
records will be made on Remand, with reference to the 
instructions provided by the Hartford Hospital in the June 2008 
response for obtaining those records.   

Also, upon VA examination of July 1998 the Veteran reported that 
he was receiving benefits from the Social Security Administration 
(SSA).  It appears that efforts were made to obtain SSA records 
in August 1999 and that some documentation from SSA was forwarded 
for the file; however, this information appears to be incomplete.  
Accordingly, additional efforts to obtain SSA records and any 
decision issued relating to the Veteran are required, pursuant to 
38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).

In addition, on remand, the Veteran will have an opportunity to 
identify or submit for the record any additional pertinent 
information and/or evidence relating to his service connection 
claim for a psychiatric disorder to include PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric disorder, 
to include PTSD.  Appropriate steps should be 
taken to obtain any identified records.

2.  Contact the Social Security 
Administration and request all pertinent 
documentation involving any claim for Social 
Security by the Veteran including any medical 
records and decisions that Social Security 
has pertaining to the Veteran.  These records 
should be associated with the claims file.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  Obtain the required authorization and 
request records from the Hospital de 
Psiquiatria in Rio Piedras, Puerto Rico, 
relating to the Veteran's treatment which 
reportedly took place there from May to 
August 1970.  

4.  Request records from the Hartford 
Hospital in Hartford, CT relating to the 
Veteran's reported treatment in October 2001.  
In so doing, refer to the instructions 
provided by the Hartford Hospital in the June 
2008 response, relating to the appropriate 
documentation required to obtain those 
records.    

5.  The RO is requested to undertake 
additional stressor development.  In this 
regard the RO/AMC should contact the Veteran 
to give him another opportunity to provide 
any additional specific information he may 
have concerning his claimed stressors.  The 
Veteran should be advised of the formal 
finding made in October 2008, to the effect 
that insufficient information had been 
provided to allow for stressor verification 
through official means.  He should be asked 
to provide as much information as possible, 
particularly dates and places.  The Veteran 
should identify the dates of the stressful 
events within a sixty day window if possible.  
The Veteran should be advised that, if 
possible, he should provide names of other 
individuals who were also present and 
witnessed or knew of the incident, or who can 
confirm his proximity to the reported 
incidents.  

Should it be deemed necessary, the RO/AMC may 
request that the JSRRC provide any available 
information which might corroborate the 
Veteran's alleged in-service stressors.  
Forward a copy of the Veteran's DD Form 214, 
together with the stressor information that 
has been obtained, to the JSRRC for an 
attempt at stressor verification. The JSRRC 
should be asked to provide any additional 
information that might corroborate any of the 
Veteran's alleged stressor.  (However, the 
Board notes that this development may not be 
necessary in light of the potential 
applicability of the new PTSD regulations to 
this claim.)

6.  Schedule the Veteran for VA examination 
by a psychiatrist or psychologist in 
conjunction with the pending service 
connection claim for a psychiatric disorder 
to include PTSD.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  The 
claims file and a copy of this remand should 
be made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should elicit from the Veteran a 
narrative of his history of relevant symptoms 
during and since service; and any stressors 
(stressful events) he attributes as a cause 
of PTSD.

With respect to the PTSD claim, the examiner 
should initially determine whether the 
criteria for a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met.  See 38 
C.F.R. § 4.125(a).  If so, the VA examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (fifty percent 
or greater) that: 1) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's response 
to that event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the Veteran's 
symptoms are related to the claimed stressor.  

The examiner is also asked to identify and 
diagnosis any currently manifested 
psychiatric disorder (other than PTSD) and 
describe the manifestations of each diagnosed 
disorder.  For each such diagnosed 
psychiatric disorder, the examiner is asked 
to address whether it is at least as likely 
as not (a 50 percent, or greater, 
likelihood), or, is less than likely, or, is 
unlikely, that the disorder was incurred 
during or first manifested during the 
Veteran's active service period extending 
from August 1968 to December 1969 or during 
the first-post service year.  The examiner 
should address the more general question of 
whether it is at least as likely as not that 
any currently manifested psychiatric disorder 
(other than PTSD) is etiologically related to 
the Veteran's period of active service. 

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

7.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

8.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service connection 
for a psychiatric disorder, to include PTSD.  
In doing so, the AOJ should consider 38 
C.F.R. § 3.304(f)(3) (codified in 75 Fed. 
Reg. 39,843-39,852).  If the benefit sought 
is not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Thereafter, return 
the case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


